internal_revenue_service department of the treasury number release date index number and washington dc person to contact telephone number refer reply to cc p si 7-plr-111919-01 date date legend decedent’s estate decedent’s trust or trust decedent state surviving_spouse a b account charity state supreme court decision date date date plr-111919-01 date date z dear we received a letter and several subsequent submissions requesting rulings on behalf of decedent’s trust and decedent’s estate concerning the transfer_tax consequences of a proposed settlement agreement this letter responds to that request the facts and representations submitted are summarized as follows decedent died testate on date a resident of state decedent was survived by surviving_spouse decedent established and funded trust an inter_vivos revocable_trust under an agreement dated date decedent amended trust on date and date trust became irrevocable on decedent’s death decedent’s will directs that all assets except certain designated items be transferred to trust under trust agreement after decedent’s death trustee is to distribute trust assets as follows to a and b the assets held in account to or for the benefit of surviving_spouse z dollars per month during her lifetime the cost of maintaining health_insurance_coverage similar to such coverage as she had during decedent’s lifetime and any additional_amounts from principal or income if the trustee in the trustee’s sole discretion deems such expenditure necessary or advisable for her medical_care or support in reasonable comfort taking into consideration other resources available to her and upon the death of surviving_spouse the entire remaining balance of trust assets to charity surviving_spouse filed an election in probate_court to take her elective share of decedent’s estate in addition surviving_spouse filed a complaint that named a b charity trustee and personal representative of decedent’s estate as defendants in her complaint surviving_spouse seeks a declaratory_judgment that she is entitled to her elective share based on the value of decedent’s probate_estate and the value of trust assets plr-111919-01 surviving spouse’s complaint was removed from probate_court to civil court the defendants have filed an answer and a counterclaim to surviving spouse’s complaint denying the allegations of the complaint that surviving_spouse is entitled to an elective share based on the value of trust assets when surviving_spouse filed her suit the executors of decedent’s estate recognized that the charitable_remainder_trust provided for charity under decedent’s estate did not meet the requirements of sec_2055 and that either in the absence of surviving spouse’s litigation or if the litigation were decided against her a reformation of the split-interest under sec_2055 would be required because of the pending litigation trustee was uncertain about making distributions from trust therefore decedent’s estate has been paying the sum of z dollars a month to surviving_spouse based on the terms of trust agreement in state supreme court decision state supreme court found that a revocable inter_vivos_trust over which the settlor retained substantial control was illusory and thus invalid as a result the invalid trust reverted to the settlor’s probate_estate and was subject_to the surviving spouse’s elective share claim state code provides that a revocable inter_vivos_trust may be created either by declaration of trust or by transfer of property and is not rendered invalid because the trust creator retains substantial control_over the trust state code also provides that nothing herein however shall prevent a finding that a revocable inter_vivos_trust enforceable for other purposes is illusory for purposes of determining a spouse’s elective share rights a finding that a revocable inter_vivos_trust is illusory and thus invalid for purposes of determining a spouse’s elective share rights shall not render that revocable inter_vivos_trust invalid but would allow inclusion of the trust assets as part of the probate_estate of the trust creator only for the purpose of calculating the elective share and would make available the trust assets for satisfaction of the elective share only to the extent necessary surviving_spouse and the defendants have actively pursued the litigation through the filing of motions the taking of depositions and other means in order to avoid the expense delay and uncertainty which would be involved if the matter were litigated the parties entered into a settlement agreement approved by the court on date the settlement resolves all of the issues raised in the pleadings and satisfies all of the claims of all parties to the litigation under the terms of the settlement agreement trust is to be divided into two trusts noncharitable trust and charitable_trust noncharitable trust shall consist of assets held in account the assets held in noncharitable trust shall be paid directly to a and b after the distribution of assets to a and b noncharitable trust will terminate plr-111919-01 the balance of trust assets are to be transferred to charitable_trust to be held and administered as follows within a reasonable_time after complete funding of charitable_trust trustee shall pay to decedent’s estate the amount necessary to repay decedent’s estate the advances to surviving_spouse equal to the difference between the annuity actually paid to surviving_spouse from the date of decedent’s death and the amount due from the date of decedent’s death charitable_trust shall also pay interest as described in sec_664 and the regulations thereunder on the annuity amount trustee of charitable_trust shall pay surviving_spouse during her lifetime an annuity amount equal to five percent of the initial net fair_market_value of the assets passing to the charitable_trust provided that the payout percentage as adjusted to reflect the timing and frequency of the annuity payments shall not exceed the percentage that would result in a five percent probability that the trust corpus would be exhausted before the death of surviving_spouse determined as of the date of decedent’s death the annuity amount shall be paid in monthly installments from income and to the extent that income is not sufficient from principal on the last day of each month any income of charitable_trust for a taxable_year in excess of the annuity amount shall be added to principal if the net fair_market_value of charitable_trust assets is incorrectly determined then within a reasonable period after the value is finally determined for federal tax purposes the trustee shall pay surviving_spouse in the case of an undervaluation or receive from surviving_spouse in case of an overvaluation an amount equal to the difference between the annuity amount properly payable and the annuity amount actually paid the obligation to pay the annuity amount begins on the date of decedent’s death but payment may be deferred from that date to the end of the tax_year of charitable_trust in which it is funded within a reasonable_time after the end of the tax_year in which charitable_trust is funded trustee must pay surviving_spouse in the case of an underpayment or receive from surviving_spouse in case of an overpayment an amount equal to the difference between the annuity amount actually paid plus interest compounded annually computed for any period at the rate of interest that the regulations under sec_664 prescribe for such computation and the annuity amount payable plus interest compounded annually computed for any period at the rate of interest that the regulations under sec_664 prescribe for such computation in determining the annuity amount trustee shall prorate the annuity amount on a daily basis for a short taxable_year and for the taxable_year in which noncharitable interests terminate plr-111919-01 upon the death of surviving_spouse trustee shall distribute all of charitable_trust principal and income other than any amount due surviving_spouse or the estate of surviving_spouse to charity if charity is not an organization described in sec_170 sec_170 and sec_2055 when any principal or income is to be distributed to it then trustee shall distribute such principal or income to such one or more organizations described in sec_170 sec_170 and sec_2055 as trustee shall select in its sole discretion no additional contributions may be made to charitable_trust after the initial contribution the initial contribution however shall be deemed to consist of all property passing to charitable_trust by reason of decedent’s death trustee shall make distributions at such time and in such manner as not to subject charitable_trust to tax under sec_4942 except for the payment of the annuity amount to surviving_spouse trustee shall not engage in any act of self dealing as defined in sec_4941 and shall not make any taxable_expenditures as defined in sec_4945 trustee shall not make any investments that jeopardize the charitable purposes of charitable_trust within the meaning of sec_4944 or retain any excess_business_holdings within the meaning of sec_4943 if those sections apply to charitable_trust under sec_4947 the taxable_year of charitable_trust is the calendar_year the operation of charitable_trust is governed by the laws of state trustee is prohibited from exercising any power or discretion granted under state laws that are inconsistent with the qualification of charitable_trust under sec_664 and the regulations thereunder trustee has the power to amend charitable_trust in any manner required for the sole purpose of ensuring that charitable_trust qualifies and continues to qualify as a charitable_remainder_annuity_trust within the meaning of sec_664 nothing in charitable_trust agreement may be construed to restrict trustee from investing the assets in a manner that could result in the annual realization of a reasonable amount of income or gain from the sale or disposition of charitable_trust assets decedent’s trust and decedent’s estate request the following rulings charitable_trust qualifies as a charitable_remainder_annuity_trust within the meaning of sec_664 the value of charity’s interest in charitable_trust is deductible by decedent’s estate under sec_2055 and plr-111919-01 the value of surviving spouse’s interest in charitable_trust is deductible by decedent’s estate under sec_2056 law and analysis sec_2055 provides that for estate_tax purposes the value of the taxable_estate is determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2055 provides that where an interest in property passes or has passed_from_the_decedent to a person or for a use described sec_2055 and an interest in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under sec_2055 for the interest which passes or has passed to the person or for the use described in sec_2055 unless in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 sec_664 provides that for purposes of sec_664 a charitable_remainder_annuity_trust is a trust-- a from which a sum certain which is not less than percent nor more than percent of the initial net fair_market_value of all property placed in trust is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and plr-111919-01 d the value determined under sec_7520 of such remainder_interest is at least percent of the initial net fair_market_value of all property placed in the trust sec_2056 allows an estate_tax deduction for the value of any interest in property that passes or has passed from a decedent to a surviving_spouse to the extent that the interest is included in determining the value of the decedent's gross_estate sec_2056 provides that where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest passing to the surviving_spouse will terminate or fail no deduction is allowed under sec_2056 with respect to such interest a if an interest in the property passes or has passed for less than adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing the person or his heirs or assigns may possess or enjoy any part of the property after the termination or failure of the interest passing to the surviving_spouse sec_2056 provides that if the surviving_spouse of the decedent is the only beneficiary of a qualified_charitable_remainder_trust who is not a charitable_beneficiary nor an esop_beneficiary sec_2056 will not apply to any interest in the trust which passes or has passed_from_the_decedent to the surviving_spouse sec_20_2056_c_-2 of the estate_tax regulations provides that if as a result of a controversy involving the decedent's will or involving any bequest or devise thereunder a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent to the surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent's_estate such a bona_fide recognition will be presumed where the assignment or surrender was pursuant to a decision of a local court upon the merits in an adversary proceeding following a genuine and active contest if the assignment or surrender was pursuant to a decree rendered by consent or pursuant to an agreement not to contest the will or not to probate the will it will not necessarily be accepted as a bona_fide evaluation of the rights of the spouse in 674_f2d_761 9th cir the court held that property distributed to a spouse pursuant to a compromise settlement will be treated as passing from the decedent for marital_deduction purposes only if the distribution represents a good_faith settlement of an enforceable claim relying on 387_us_456 the court held that plr-111919-01 either a good_faith settlement or a judgment of a lower state court must be based on an enforceable right under state law properly interpreted in order to qualify as passing pursuant to the estate_tax_marital_deduction ahmanson foundation v united_states f 2d pincite in view of ahmanson property passing pursuant to the settlement of a claim asserted by a spouse will be treated as passing from the decedent to the extent the compromise is a bona_fide settlement of a legally enforceable claim the claims must be settled pursuant to arm’s length negotiations thus at issue in determining if estate may claim a marital_deduction for the surviving spouse’s interest in charitable is whether the settlement agreement is a bona_fide settlement of a legally enforceable claim after decedent’s death surviving_spouse filed suit to contest the validity of the transfer of assets to decedent’s trust and attempted to elect her elective share under state law under state law if the litigation had proceeded to judgment and surviving_spouse prevailed the court would have determined that trust is illusory and thus invalid for purposes of determining surviving spouse’s elective share rights surviving_spouse then would be entitled to her elective share based on the value of decedent’s probate_estate and the value of trust assets that is surviving_spouse would receive an outright distribution of one-third of the assets in decedent’s estate and one-third of the assets transferred to decedent’s trust under state law if the litigation had proceeded to judgment and surviving_spouse failed in her suit the court would have determined that surviving_spouse is not entitled to an elective share based on the value of decedent’s probate_estate and the value of trust assets and she would have received only those interests provided for her under decedent’s will and decedent’s trust further the state supreme court has found that a revocable inter_vivos_trust over which the settlor retained substantial control may be illusory and thus invalid if such a_trust is invalid the invalid trust will revert to the settlor’s probate_estate and is subject_to the surviving spouse’s elective share claim the settlement agreement resulted from a bona_fide adversarial proceeding and was the product of arm's length negotiations surviving_spouse and the defendants had significant interests to protect and the settlement agreement negotiated at arm's length reflects those interests based on the facts and representations made and the information submitted we conclude as follows the governing instrument of charitable_trust meets the requirements of a charitable_remainder_annuity_trust under sec_664 provided that the trust is a valid plr-111919-01 trust under the applicable local law the governing instrument of charitable_trust contains the provisions set forth in revrul_72_395 1972_2_cb_340 as modified by revrul_80_123 1980_1_cb_205 and revrul_82_128 1982_2_cb_71 and clarified by revrul_82_165 1982_2_cb_117 accordingly charitable_trust will qualify as a charitable_remainder_annuity_trust for federal_income_tax purposes for any year in which it continues to meet the definition of and functions exclusively as a charitable_remainder_annuity_trust for such year charitable_trust will be exempt from taxes imposed by subtitle a of the code unless it has any unrelated_business_taxable_income as defined in sec_512 and the regulations applicable thereto because the settlement agreement resulted from a bona_fide adversarial proceeding was the product of arm's length negotiations and reasonably reflects the rights of the parties under state law the amounts received by charitable_trust pursuant to the settlement agreement are regarded as having passed from decedent to charitable_trust thus the present_value of surviving spouse’s interest in charitable_trust is deductible by decedent’s estate under sec_2056 and b further because charitable_trust will qualify as a charitable_remainder_annuity_trust the present_value of the remainder_interest in charitable_trust will qualify for an estate_tax charitable deduction under sec_2055 see sec_20_2055-2 regarding the determination of the present_value of this interest except as specifically ruled under the cited provisions of the code we express or imply no opinion about the tax consequences of the settlement agreement under those provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return or estate_tax_return to which it is relevant the rulings contained in this letter are based upon information and representations submitted and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosure sincerely christine e ellison chief branch associate chief_counsel p si
